Principles: By 1 Del.Laws 91, s. 6, the Justices of the Orphans’ Court have full power at the instance and request of *619their executors, administrators, guardians or tutors to order and direct the binding or putting out of senior apprentices to trade, husbandry or other employments as shall be thought fit. By 1 Del.Laws 211, s. 3, no person or persons whatsoever shall upon any pretence or consideration whatsoever take or receive any indenture of servitude or apprenticeship from any person or persons whatsoever within this government but in the presence and with the approbation of one justice of the peace of the county where the party taking such indenture dwells, under penalty of £5, and every such indenture is void. One cannot be bound an apprentice without deeds, nor discharged without deed. 1 Salk. 68, 1 Burn Just. 60. Apprenticeship may be determined by consent “of all concerned,” which in the case of parish poor children includes the parish officers; in other cases, the father or guardian, master, and infant. Burr. Sett. Cases, 562, 766, 1 Burn Just. 66.
Settled by reference. Judgment for Millechop.